UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                     April 24, 2015

                                    No. 14-3050

               CRYSTAL BYRD; BRIAN BYRD, Individually, and on
                    Behalf of all Similarly Situated Persons,
                                                           Appellants
                                        v.

                   AARON'S INC; ASPEN WAY ENTERPRISES INC,
              d/b/a Aaron's Sales and Leasing, A Franchisee of Aaron's Inc.;
                    DESIGNERWARE LLC; AH & H LEASING LLC,
              d/b/a Aaron's Sales and Leasing, a Franchisee of Aaron's, Inc.;
           AMG ENTERPRISES GROUP LLC, d/b/a Aaron's Sales and Leasing,
       a Franchisee of Aaron's, Inc.; ARONA CORPORATION d/b/a Aaron's Sales
      and Leasing, a Franchisee of Aaron's, Inc.; BEAR RENTAL PURCHASE LTD,
              d/b/a Aaron's Sales and Leasing, a Franchisee of Aaron's, Inc.;
              BOXER ENTERPRISE INC, d/b/a Aaron's Sales and Leasing,
    a Franchisee of Aaron's, Inc.; CIRCLE CITY RENTALS, d/b/a Aaron's Sales and
        Leasing, a Franchisee of Aaron's, Inc.; CMH LEASING PARTNERS, LLC,
              d/b/a Aaron's Sales and Leasing, a Franchisee of Aaron's, Inc.;
 CRAM LEASING, INC., d/b/a Aaron's Sales and Leasing, a Franchisee of Aaron's, Inc.;
DC SALES AND LEASE INC, d/b/a Aaron's Sales and Leasing, a Franchisee of Aaron's,
 Inc.; DIRIGO LEASING INC, d/b/a Aaron's Sales and Leasing, a Franchisee of Aaron's,
Inc.; DPR ALASKA LLC, d/b/a Aaron's Sales and Leasing, a Franchisee of Aaron's, Inc.;
 DPR COLORADO LLC, d/b/a Aaron's Sales and Leasing, a Franchisee of Aaron's, Inc.;
         DW3 LLC, d/b/a Aaron's Sales and Leasing, a Franchisee of Aaron's, Inc.;
 DWC VENTURES LLC, d/b/a Aaron's Sales and Leasing, a Franchisee of Aaron's, Inc.;
  FAIRWAY LEASING LLC, d/b/a Aaron's Sales and Leasing, a Franchisee of Aaron's,
 Inc.; FIVE STAR FINANCIALS LLC, d/b/a Aaron's Sales and Leasing, a Franchisee of
  Aaron's, Inc.; FT GOT THREE LLC, d/b/a Aaron's Sales and Leasing, a Franchisee of
Aaron's, Inc.; GNS & ASSOCIATES INC, d/b/a Aaron's Sales and Leasing, a Franchisee
  of Aaron's, Inc.; GREAT AMERICAN RENT TO OWN INC, d/b/a Aaron's Sales and
  Leasing, a Franchisee of Aaron's, Inc.; GREEN RIVER CORP, d/b/a Aaron's Sales and
  Leasing, a Franchisee of Aaron's, Inc.; HANSON HOLDING CO, d/b/a Aaron's Sales
  and Leasing, a Franchisee of Aaron's, Inc.; HONEY HARBOR INVESTMENTS LLC,
 d/b/a Aaron's Sales and Leasing, a Franchisee of Aaron's, Inc.; HOWARD RENTS LLC,
  d/b/a Aaron's Sales and Leasing, a Franchisee of Aaron's, Inc.; HPH INVESTMENTS
    LLC, d/b/a Aaron's Sales and Leasing, a Franchisee of Aaron's, Inc.; J&L BEACH
   ENTERPRISES INC, d/b/a Aaron's Sales and Leasing, a Franchisee of Aaron's, Inc.;
        J.R. RENTS, d/b/a Aaron's Sales and Leasing, a Franchisee of Aaron's, Inc.;
J.M. DARDEN AND CO, d/b/a Aaron's Sales and Leasing, a Franchisee of Aaron's, Inc.;
      JENFOUR LLC, d/b/a Aaron's Sales and Leasing, a Franchisee of Aaron's, Inc.;
JENKINS RENTAL LLC, d/b/a Aaron's Sales and Leasing, a Franchisee of Aaron's, Inc.;
   KFJ ENTERPRISES LLC, d/b/a Aaron's Sales and Leasing, a Franchisee of Aaron's,
      Inc.; LIFESTYLE FURNITURE LEASING, d/b/a Aaron's Sales and Leasing, a
Franchisee of Aaron's, Inc.; LTL INVESTMENTS LLC, d/b/a Aaron's Sales and Leasing,
     a Franchisee of Aaron's, Inc.; MADISON CAPITAL INVESTMENTS INC, d/b/a
 Aaron's Sales and Leasing, a Franchisee of Aaron's, Inc.; MKW INVESTMENTS INC,
    d/b/a Aaron's Sales and Leasing, a Franchisee of Aaron's, Inc.; NO THREE PUTTS
   ENTERPRISES LLC, d/b/a Aaron's Sales and Leasing, a Franchisee of Aaron's, Inc.;
 NW FREEDOM CORP, d/b/a Aaron's Sales and Leasing, a Franchisee of Aaron's, Inc.;
  POMONA LANE PARTNERS LLC, d/b/a Aaron's Sales and Leasing, a Franchisee of
  Aaron's, Inc.; R & DOUBLE K LLC, d/b/a Aaron's Sales and Leasing, a Franchisee of
     Aaron's, Inc.; REBCO INVESTMENTS LLC, d/b/a Aaron's Sales and Leasing, a
     Franchisee of Aaron's, Inc.; REX NEAL INC, d/b/a Aaron's Sales and Leasing, a
  Franchisee of Aaron's, Inc.; ROYAL RENTS INC, d/b/a Aaron's Sales and Leasing, a
  Franchisee of Aaron's, Inc.; ROYAL ROCKET RETAIL LLC, d/b/a Aaron's Sales and
     Leasing, a Franchisee of Aaron's, Inc.; SHINING STAR, d/b/a Aaron's Sales and
 Leasing, a Franchisee of Aaron's, Inc.;SHOWCASE HOME FURNISHINGS INC, d/b/a
Aaron's Sales and Leasing, a Franchisee of Aaron's, Inc.; SULTAN FINANCIAL CORP,
     d/b/a Aaron's Sales and Leasing, a Franchisee of Aaron's, Inc.; TANGLEWOOD
 MANAGEMENT LLC, d/b/a Aaron's Sales and Leasing, a Franchisee of Aaron's, Inc.;
     TDS FOODS INC, d/b/a Aaron's Sales and Leasing, a Franchisee of Aaron's, Inc.;
         TUR INC, d/b/a Aaron's Sales and Leasing, a Franchisee of Aaron's, Inc.;
 WATERSHED DEVELOPMENT CORP, d/b/a Aaron's Sales and Leasing, a Franchisee
  of Aaron's, Inc.; WGC LLC, d/b/a Aaron's Sales and Leasing, a Franchisee of Aaron's,
                   Inc.; JOHN DOES (1-45) AARON'S FRANCHISEES

                            (W.D. Pa. No. 1-11-cv-00101)

Present: RENDELL, SMITH and KRAUSE, Circuit Judges


                                      ORDER

      The Court GRANTS the motion by AH & H Leasing LLC to Amend the Court’s

Opinion Dated April 16, 2015. The Court AMENDS the Opinion dated April 16, 2015 to

reflect that Steven E. Bizar, Esq. and Landon Y. Jones, Esq. of Buchanan Ingersoll &

Rooney are Counsel for Non-Participating Defendants. The Court further AMENDS the

Opinion dated April 16, 2015 to reflect that Mark R. Lane, Esq. and Donald J.
McCormick, Esq. of Dell, Moser, Lane & Loughney, Timothy N. Lillwitz, Esq. and Todd

A. Strother, Esq. of Bradshaw Fowler Proctor & Fairgrave, and Brian M. Mancos, Esq. of

Burns White are Counsel for Non-Participating Defendants.


                                                    By the Court,

                                                    s/ D. Brooks Smith
                                                    Circuit Judge

Dated: April 28, 2015